Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183-13 Filed: 01/28/19 Page: 1 of 2 PAGEID #:
                                    10913




                    EXHIBIT L
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 183-13 Filed: 01/28/19 Page: 2 of 2 PAGEID #:
                                    10914




   From:                    Adam Kincaid <akincaid@NRCC.org>
   To:                      Mike Wild - Redistricting; Tom Hofeller - Redistricting
   Sent:                    12/14/2011 9:26:11 PM
   Subject:                 New Ohio Map




  Adam Kincaid
  Redistricting Coordinator
  National Republican Congressional Committee
  320 First Street, SE
  Washington, DC 20003
  (202) 479-7039




                                                                                      REV_00023429
